Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2019

                                      No. 04-19-00191-CV

                                Alexander Webster PIERCE III,
                                          Appellant

                                                 v.

                                      Julia Tomlin PIERCE,
                                             Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-10620
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        In his docketing statement, Appellant asked this court to order the parties to mediate their
dispute. On April 3, 2019, this court advised Appellee that if she opposes mediation, she must
timely file a written response. Appellee timely filed a written response opposing mediation.
       Appellant’s motion to order mediation is DENIED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court